Mr. Justice Martín,
with whom Mr. Justice Pérez Pimen-tel and Mr. Justice Martínez Muñoz concur, dissenting.
San Juan, Puerto Rico, October 20,1972
I dissent. In People v. Morales Romero, ante, p. 434, upon referring to the Gómez Incera1 case we said:
“In Gómez Incera, besides suggesting some rules which should be followed in the identification procedure, we adopted the basic and fundamental doctrine established in the Stovall[2] *927and Simmons [3] cases, ... to the effect that the determination of whether the due process of law has been violated in the identification procedure of a suspect depends on the totality of the circumstances surrounding the identification procedure.”
The rules in Gómez Incera4 should be followed in everything possible for the purpose of complying with the requirements of the due process of law. We agree that the practice of presenting for identification only one person before the witness should be avoided. But said rules should not constitute a straight] acket preventing the consideration of the entirety of the circumstances surrounding the identification procedure, what may substitute the omission in the observance of any of the rules of Gómez Incera.
A careful analysis of the testimony of the principal witness for the prosecution, Félix Sierra Crespo, with respect to appellant’s identification reveals the following facts. That in the afternoon of the day of the events appellant had been in the business and had inquired for the deceased. That he had never seen appellant before that day. That appellant was wearing flashy clothes, of orange color, the shirt with the pants in combination. That he was a young man about 20 years old, tall, thin, and olive-colored skin. That during the night, when the shooting occurred in his business, he saw appellant again, although for one instant, with the same garb that he was wearing in the afternoon. It arises from the evidence that the said place of business was semidark, but not completely dark; that appellant was located, while shooting, some 16 feet from where the witness was standing, in *928front of a jukebox that projected the glare of two large bulbs besides that of some colored bulbs inside the jukebox; that there was light besides over a billiard table where some clients were playing and it consisted of an intense bulb and a fluorescent lamp; that there was a pink light in the bar; all that in a small place that measures 18 x 24 feet.
Let us not forget that witness Sierra Crespo is used to the soft light in the place. It is well known that the human eye is a sort of photographic camera that has an adjustable opening to admit light. That adjusting function is exercised by the pupil as it gradually expands as the darkness keeps increasing, thus obtaining a greater entry of light. The killer upon entering the interior of the semidark business, necessarily had more difficulty than the witness to adjust his vision to the darkness. Nevertheless, it is in that semidarkness that he approached his victim, who was sitting on one of the bar stools, next to witness Ramón Rivera Arocho, and proceeded to shoot him with great precision, causing three bullet wounds.
To witness Sierra Crespo appellant was not an unknown, inasmuch as he had seen him a few hours before the events occurred, and again saw him, although for some instants, in the night of that same day while shooting the deceased. So much so that the witness, before the arrest, could give appellant’s description to the police.
When the witness saw appellant, for the first -time, in the afternoon, the former was calm, quiet and serene. The second time that he saw him, that is, when the shooting occurred, it cannot be denied that the circumstances caused him surprise, panic, and confusion in a place of soft lights, in the middle of some acts that developed in an instant. It is well known, that an instant is all that is required to recognize a person already known. To this particularity we humans can attest. The witness testified that he did not have any doubt *929that appellant is the' same person he had seen in the afternoon. His certainty as to appellant’s identity was proven even more when he identified him when the latter alighted from the police automobile in which appellant was coming accompanied by other persons.
The majority concludes that Sierra Crespo’s testimony in saying that he had seen appellant in the afternoon of the events is not credible. This conclusion overlooks the fact that in the same early morning of the commission of the events the witness gave to the police a description of the killer’s identity, what logically he could not have done if he had not seen defendant in the afternoon. Even more, the affirmation made by the majority to the effect that witness Sierra Crespo, moved by his fondness towards the deceased and with the intention of fixing the responsibility upon some particular person, declared with prejudice against appellant upon saying at the trial that “he did not know or had seen appellant before that day,” and that the said manifestations contradicted his previous declaration before the prosecuting attorney in the sense that “he had never seen him.” In our opinion said contradiction is nonexistent and on the contrary both testimonies are compatible. The witness said, in effect, that he had never seen appellant, that is, referring, in our judgment, to the fact that he had never seen him before the day of the events. We cannot forget that the two times the witness saw appellant happened on the same day, not on different days. His memory, therefore, was fresh. The explanation of “that day” made by the witness at the trial dissipates any doubt which may have existed in his previous statement before the prosecuting attorney. It is proper to observe that the witness’ statements before the prosecuting attorney were in answer to some specific questions that the latter made to him on that occasion. Not having before us the nature of the questions asked to the witness by the prosecuting attorney upon taking the original statement we are not in *930condition to.analyze duly Ms statement before the.prosecuting attorney. Any inference therefrom which we could make now against..the evidence presented and not rebutted,-contradicted nor contested, is pure speculation.
The events already stated were the object of expressions before the members of the jury, who saw and heard the testimonies, and who were in a better position than us to weigh the veracity of the same. The gestures, the voice-inflections, the hesitations, as well as the security or certainty shown by the witnesses before the jury should have great weight for the members of this Court, and that is why' it is not difficult to disregard it and substitute their criterion- by ours. The concurring opinion of thé distinguished colleagues of this Court does not grant any importance whatsoever to the'evidence before the jury that witness Sierra Crespo had seen defendant in the afternoon of the day of the events, then he saw him again for an instant at the time of the events, and even more he offered to the police defendant’s description the same night of the events. Such evidence before the consideration of the jury gives reliability to the identification made at the' trial.
The doctrine established in the Stovall and Simmons cases, supra, for the determination of what constitutes due process of law in the procedure of identification is- quite ample. The application of the said doctrine requires, logically, a determination as to the particular facts of the specific case. Such determination falls upon the shoulders of the trier, whose function involves discernment, objectivity, impartiality, perception, and sense of justice. --'
Notwithstanding the criterion which we state in this dissent we believe that it should be prevented as far as possible that the confrontation performed in any case be so markedly suggestive as to result in a not reversible identification error, which would clearly constitute a. violation of the due process .of law. ;. •
*931We do not doubt, however, that appellant’s identification in the case at bar complied with the requirement of the due process of law and that his conviction was based on the weighing of all the circumstances that surrounded the procedure of identification.
With regard to the assignment of the concurring opinion in the sense that the trial court erred in not instructing the jury as to the rules suggested in Gómez Incera, it seems to us that the. determination as to the compliance with said rules, in the .light of all the circumstances that surrounded the identification procedure, for being a question of law it was incumbent upon the trial judge to decide it and in effect he made a correct decision.
The judgment appealed from should have been affirmed.

 People v. Gómez Incera, 97 P.R.R. 243 (1969).


 Stovall v. United States, 388 U.S. 293 (1967).


3 Simmons v. United States, 390 U.S. 377 (1968).


 The Gómez Incera case was decided approximately a month before the performance of the identification which is challenged in this case. It is convenient to point out that that case was the object of a reconsideration, and it was not until December 5, 1969, six months after the occurrence of the events in this case, that the reconsideration was finally disposed of.